Citation Nr: 0631526	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-40 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In October 2005, the veteran testified 
at a hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.  


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level I in the right 
ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and 
lay statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  Moreover, in the September 2004 
letter, the RO satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  Since a higher disability rating is being denied, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, 
nor has any been shown.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
increased rating claim for bilateral hearing loss.  For 
these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton 
v. Brown, 9 Vet. App. 553 (1996).

Analysis

The veteran contends that his bilateral hearing loss 
warrants a compensable disability rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

A March 1986 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
0 percent disability rating.  Subsequently, the veteran 
filed a claim for a compensable rating in October 2002 and 
submitted VA outpatient examination records from October 
2002 to June 2004.  Also, the veteran underwent a VA 
audiological examination in February 2003.  

In October 2002, results of the VA outpatient audiological 
examination show that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
65
LEFT
20
20
40
65
65

The average was 51 in the right ear and 48 in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 96 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.

Results of a February 2003 audiological examination show 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
65
LEFT
20
25
40
70
70

The average was 51 in the right ear and 51 in the left ear.  
Speech recognition ability was 100 percent in the right ear 
and 100 percent in the left ear.  The examiner found that 
the veteran had a moderate-severe high frequency 
sensorineural hearing loss bilaterally.  Under Table VI, 
these results warrant findings of hearing acuity of Level I 
in the right ear and Level I in the left ear, commensurate 
with a 0 percent disability rating.  No exceptional patterns 
of hearing impairment was found under 38 C.F.R. § 4.86 
(2006).  

At the October 2005 hearing, the veteran testified that his 
hearing loss is interfering with his employment because it 
makes it difficult for him to hear and realize when others 
are addressing him.  It was noted that the veteran received 
and was using digital hearing aids.

After reviewing the record and the results of the veteran's 
February 2003 hearing test, the Board finds that the 
veteran's hearing impairment does not meet the criteria for 
a compensable disability rating.  Additionally, the Board 
has considered the application of 38 C.F.R. § 4.86(b) 
[exceptional patterns of hearing impairment]. However, the 
veteran's hearing loss does not meet the criteria under that 
section. Hence, as the competent medical evidence supports 
the assignment of a noncompensable rating for bilateral 
hearing loss, the veteran's claim is denied.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Significantly, the Board notes that the 
most recent evaluation of the veteran's hearing loss 
indicated that he had speech discrimination percentages of 
100 percent for his right ear and 100 percent for his left 
ear.  Therefore, although the veteran testified that his 
hearing loss is interfering with his current employment 
because it makes it difficult for him to hear, the objective 
medical evidence does not support marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2005).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against the 
veteran's claim, the "benefit-of-the-doubt" rule is not 
applicable, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b).


ORDER

A compensable disability rating for bilateral hearing loss 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


